Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2019 and 06/09/2020 are being considered by the examiner.

Drawings
The drawings filed on: 01/22/2019 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “computer adaptive test module” in claim 1 and 5, and “computer adaptive testing component” in claims 8 - 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 8, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 1, it recites “pretest parameters include statistical pretest response data acquired from other examinees…”. Yet the specification does not provide appear to provide any support as to any infrastructure for obtaining the data from other examinees (emphasis on plural examinees). 

With regards to claim 5, it recites “ to set the one or more pretest item parameters to an average of a set of calibrated parameters’. Yet the specification does not appear to provide any support as to how an ‘average’ was obtained in order for the parameters to be ‘set’.

With regards to claim 6, it recites updating the one or more pretest item parameters based on … responses “ … from a threshold number of additional examinees …”. Yet the specification does not appear to provide any support referencing a threshold number that was set/defined and also does not appear to count a number of examinees.

With regards to claim 8, it is rejected under similar rationale as claim 1.

With regards to claim 12, it is rejected under similar rationale as claim 5.
With regards to claim 13, it is rejected under similar rationale as claim 6. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, it recites “… obtaining a computer adaptive test from a test script administration module … the computer adaptive test comprising  …”; “calculating, with a latent construct estimator, an examinee interims score based on …”; “storing the examinee interim score …”; “re-defining test parameters for one or more pre-test items based on…”. 

The limitations of recites “… obtaining a computer adaptive test from a test script administration module … the computer adaptive test comprising  …”; “calculating, with a latent construct estimator, an examinee interims score based on …”; “storing the examinee interim score …”; “re-defining test parameters for one or more pre-test items based on…”, covers methods for organizing human activity but for recitation of generic computer component(s) (terminal). That is, other than reciting “computer”, and “storing” ”, nothing in the claim element precludes the steps from relating the known practices of progressive testing assessment that includes administering an assessment set of questions as initial basis/criteria/parameters and then modifying subsequent testing conditions/criteria for the student/examinee based upon the assessment. In otherwords the limitations are directed to adaptive and individualized teaching and through individualized testing/scoring practices. 

	This judicial exception is not integrated into a practical application. In particular, the claim only recites  computer and storing/memory. Those elements are recited at a high level of generality (generic computer components that perform generic computer functions that include processing and storage such that they amount(s) to no more than applying the judicial exception using generic computer component(s). Accordingly, the elements are not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element(s)  amount(s) to no more than application of the exception using a generic computer component. Application of an exception using a generic computer/component cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, it recites “… displaying the computer adaptive test … and obtaining the examine responses …”. Here, the limitations recite elements that include displaying and obtaining , which are recited at a high level of generality (generic computer components that perform generic computer functions (such as displaying or receiving input). Accordingly, the elements are not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

With regards to claim 3, it recites “printing the computer adaptive test … and obtaining the examinee responses from a scanner”. Here, the limitations are directed to well known generic computer functions of printing and scanning and the examiner takes official notice of this fact. These elements/functions are thus are not indicative of significantly more, and subsequently this claim is still directed to an abstract idea

With regards to claim 4, it recites “updating the operation parameters …”. Here, the limitation is directed to well known human activity of recording history (operation data) during an event (such as a test) through ‘archival’ actions. Thus, the claim is still directed to an abstract idea.

With regards to claim 5, it recites “… using the computer adaptive testing module to set the one or more parameters to an average ….”. Here, the limitation is directed to a mental step of evaluating that one or more parameters associated with a quantity/average based upon conditions. Thus, the claim covers performance of the limitation in the mind, but for generic components such as using a ‘computer’, and the claim is still directed to an abstract idea.
With regards to claim 6, it recites “… updating the one or more pretest parameters based on …”. Here the limitation is directed to a known human activity of obtaining a satisfactory level of consensus data prior to performing a subsequent data recording/archiving step. Thus, the claim covers known human organized activity, and the claim is still directed to an abstract idea.

With regards to claim 7, it recites “wherein the pretest parameters comprise maximum likelihood estimators based on ….”. Here, the limitation is directed to mathematical concepts that include calculating maximum likelihood values given certain parameters. Thus, the claim covers known mathematical concepts, and the claim is still directed to an abstract idea. 

With regards to claim 8, it is rejected under similar rationale as claim 1. It is noted that it does additionally recite a computer server, data store and interface, however, they are recited at a high level of generality (generic computer components that perform generic computer functions) and amount to no more than applying the judicial exception using generic computer component(s). Accordingly, the additionally recited components  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

With regards to claim 9, it is rejected under similar rationale as claim 2.
With regards to claim 10, it is rejected under similar rationale as claim 3.
With regards to claim 11, it is rejected under similar rationale as claim 4.
With regards to claim 12, it is rejected under similar rationale as claim 5.
With regards to claim 13, it is rejected under similar rationale as claim 6.
With regards to claim 14, it is rejected under similar rationale as claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 of the instant application (hereinafter ‘315) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10706734 (hereinafter ‘734). Although the claims at issue are not identical, they are not patentably distinct from each other because:

With regards to claim 1 of ‘315, it is broader than claim 1 of ‘734, and thus, claim 1 of ‘734 teaches the elements of claim 1.

With regards to claim 2 of ‘315, it is broader than claim 1 of ‘734 and thus claim 1 of ‘734 teaches the elements of claim 2.
With regards to claim 3 of ‘314, claim 1 of ‘734 teaches the elements of claim 3 of ‘314 except for use of printing and scanner. Yet, the action of ‘printing’ and using a ‘scanner’ is well known in the art, an the examiner takes official notice of this fact. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the administration of a test from claim 1 of ‘734 , such that the administered test is performed through printing of the test and then scanning the responses to the test, as well known in the art. The combination would have allowed exam takers to provide responses should they not have a computing device. 

With regards to claim 4 of ‘314, claim 5 of ‘734 substantially teaches the elements of claim 4 of ‘314.

With regards to claim 5 of ‘314, claim 4 of ‘734 substantially teaches the elements of claim 5 of ‘314.

With regards to claim 6 of ‘314, claim 5 of ‘734 substantially teaches the elements of claim 6 of ‘314.

With regards to claim 7 of ‘314, claim 6 of ‘734 substantially teaches the elements of claim 7 of ‘314.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clapp, III et al (US Application: US 2013/0052618, published: Feb. 28, 2013, filed: May 29, 2012) in view of Bertelsen (US Application: US 2010/0068687, published: Mar. 18, 2010, filed: Mar. 18, 2009).

With regards to claim 1. Clapp, III et al teaches a method for generating interim scores with a computer adaptive testing platform (see claim 12 and 0054 of Clapp, III), which references a computer server and database (paragraph 0055) by using examinee responses to pretest items to improve scoring accuracy, the method comprising: 

obtaining a computer adaptive test from a test script administration module, the computer adaptive test comprising a plurality of operational items and one or more pretest items corresponding to one or more pretest items parameters, wherein the pretest item parameters include statistical pretest item response data acquired …  (paragraph 0068 – 0071 and 0074: pretest items include time, topic identification to be allocated for the user and current level of evaluation for topics and different exam questions can be presented as operational items); 

calculating, with a latent construct estimator, an examinee interim score based on the one or more pretest item parameters and examinee responses to both operational items and pretest items (paragraph 0071: an examinee’s interim score for topic(s) is determined and assigned as ‘mastered’ or ‘in jeopardy’ based on value of score for a topic); 

storing the examinee interim score in a datastore (paragraph 0071 and 0080: the score which can be represented and classified as ‘mastered’ or ‘in jeopardy’ is stored); and 

re-defining pretest item parameters for one or more of the pretest items based on the examinee responses during the administration of the computer adaptive test to control for error (paragraph 0080: each topic identified for allocation to the user, can be redefined based upon prior examinee responses to control ‘error’ (questions not necessary to be allocated for additional testing)).

However Clapp, III et al does not expressly teach statistical … response data acquired from other examinees.

Yet Bertelsen teaches statistical … response data acquired from other examinees (claim 4 of Bertelsen: response data is also acquired from other users for evaluation. The response data includes operational item response times for the users and the average of those response times for a plurality of questions are used as ‘calibration’ to be used in context with assessment parameters/conditions).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Clapp, III et al’s ability to obtain statistical response data in order to define pretest conditions/parameters such that the statistics could have been modified to further include statistical response data from other examiners, as taught by Bertelsen. The combination would have allowed Clapp, II et al to have further enhanced the ability to “assess whether the learner selects a correct response to a question ….” (Bertelsen, paragraph 0004). 

With regards to claim 2. The method of claim 1, Clapp, III et al  teaches further comprising displaying the computer adaptive test on a graphical user interface and obtaining the examinee responses from the graphical user interface (paragraph 0067: a user is presented with assessment questions and candidate responses are obtained).

With regards to claim 4. The method of claim 1, Clapp, III et al teaches further comprising updating the operational item parameters during administration of the computer adaptive test (paragraph 0074: the operation includes one or more topics identified for ‘study’ and further assessment and exam presentation operations/conditions are updated. The operation items further include conditions to process values of responses for exam/assessment questions).

With regards to claim 5. The method of claim 1, the combination of Clapp, III et al and Bertelsen teaches further comprising using the computer adaptive testing module to set the one or more pretest item parameters to an average of a set of calibrated parameters for the plurality of operational items, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

With regards to claim 7. The method of claim 1, Clapp, III et al teaches wherein the pretest item parameters comprise maximum likelihood estimators based on the examinee responses (paragraph 0071: a maximum likelihood of a topic (among a plurality of topics) being considered ‘mastered’ or ‘in jeopardy’ is compared to a predetermined percentage value.).

With regards to claim 8. the combination of Clapp, III et al and Bertelsen teaches a system for generating interim scores during the administration of a computer adaptive test, the system comprising: a computer adaptive testing server, a data store, and a graphical user interface, the computer adaptive testing server comprising a computer adaptive testing component and a test script administrator, the computer adaptive testing component configured to: generate a computer adaptive test with the test script administrator, the computer adaptive test comprising a plurality of operational items and one or more pretest items having one or more pretest items parameters, wherein the pretest item parameters include statistical pretest item response data acquired from other examinees; calculate an examinee interim score based on the one or more pretest item parameters and examinee responses to both operational items and pretest items; and store the examinee interim score in a datastore; and re-define pretest item parameters for one or more of the pretest items based on the examinee responses during the administration of the computer adaptive test to control for error, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 9. The system of claim 8, the combination of Clapp, III et al and Bertelsen teaches wherein the computer adaptive testing component is further configured to display the computer adaptive test on the graphical user interface and obtain the examinee responses from the graphical user interface, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 11. The system of claim 8, the combination of Clapp, III et al and Bertelsen teaches wherein the computer adaptive testing component is further configured to update the operational item parameters during administration of the computer adaptive test, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 12. The system of claim 8, the combination of Clapp, III et al and Bertelsen teaches wherein the computer adaptive testing component is further configured to set the one or more pretest item parameters to an average of a set of calibrated parameters for the plurality of operational items, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 14. The system of claim 8, the combination of Clapp, III et al and Bertelsen teaches wherein the pretest item parameters comprise maximum likelihood estimators based on the examinee responses, as similarly explained in the rejection for claim 7, and is rejected under similar rationale.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clapp, III et al (US Application: US 2013/0052618, published: Feb. 28, 2013, filed: May 29, 2012) in view of Bertelsen (US Application: US 2010/0068687, published: Mar. 18, 2010, filed: Mar. 18, 2009) in view of Creamer (US Application: US 2004/0091847, published: May 13, 2004, filed: Nov. 6, 2003).

With regards to claim 3. The method of claim 1, Clapp, III et al and Bertelsen teaches … the computer adaptive test and obtaining examinee responses, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However the combination does not expressly teach …  further comprising printing the computer adaptive test and obtaining the examinee responses from a scanner.

Yet Creamer teaches further comprising printing the computer adaptive test and obtaining the examinee responses from a scanner (paragraph 0021: the adaptive test is obtained using a scanner).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Clapp, III et al and Bertelsen’s ability to implement an adaptive test and obtain examinee responses, such that the test could have been provided in printed form and responses of the test acquired using a scanner, as taught by Creamer. The combination would have allowed Clapp, III et al and Bertelsen to have processed tests in a less expensive using a technologically simpler steps (Creamer, paragraph 0009).
 
With regards to claim 10. The system of claim 8, the combination of Clapp, III et al, Bertelsen and Creamer teaches wherein the computer adaptive testing component is further configured to print the computer adaptive test on a printer and obtain the examinee responses from a scanner, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clapp, III et al (US Application: US 2013/0052618, published: Feb. 28, 2013, filed: May 29, 2012) in view of Bertelsen (US Application: US 2010/0068687, published: Mar. 18, 2010, filed: Mar. 18, 2009) in view of Gossweiler, III (US Application: US 8392986, issued: Mar. 5, 2013, filed: Jun. 17, 2009).

With regards to claim 6. The method of claim 1, the combination of Clapp, III et al and Bertelsen teaches further comprising updating the one or more pretest item parameters based on corresponding pretest item responses, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

However the combination does not expressly teach … from a threshold number of additional examinees.

Yet Gossweiler, III teaches  … from a threshold number of additional [users] (input response for a particular item is evaluated after a threshold number of additional users are reached).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Clapp, III et al and Bertelsen’s ability to update pretest item conditions/parameters using responses of user(s)/examinees, such that the evaluation is performed only after a threshold number of additional users, as taught by Gossweiler et al. The combination would have allowed Clapp, III et al and Bertelsen to have properly/more-accurately have assessed responses using a sufficient sample size.
 
With regards to claim 13. The system of claim 12, Clapp, III et al, Bertelsen and Gossweiler et al teaches wherein the computer adaptive testing component is further configured to update the one or more pretest item parameters based on corresponding pretest item responses from a threshold number of additional examinees, as similarly explained in the rejection of claim 6 and is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Almond et al (US Application: 20060003303): This reference teaches providing a plurality of tasks to one or more examinees and obtaining responses from the examinees.
Roussos (US Application: US 2007/0299644): This reference teaches evaluating the fit of raw data by processing relationships between assessment items, tested attributes, responses from examinees and mastery states for tested attributes.
Harp (US Application: US 2011/0302508): This reference teaches an activity evaluation module that compares the number of users that performed a task.
Jones (US Patent: 9767707): This reference teaches an optimization engine to build test forms based upon constraints and goals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178